      Case 1:18-cv-00002-JNP-DBP Document 56 Filed 06/06/19 Page 1 of 5




Daniel Baczynski, Bar No. 15530
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 255-5555
Dbaczyn2@gmail.com

LAW OFFICES OF TAD D. DRAPER P.C.
Tad D. Draper, Bar # 4311
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 553-1700
(801) 255-5588 fax
Legaljustice3@gmail.com

                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH

 CYNTHIA STELLA, and the ESTATE OF
 HEATHER MILLER,                                  Opposition to Motion for Leave to File
                                                  Objections to Declarations
        Plaintiffs,

 v.                                               Case No: 1:18-cv-002


 DAVIS COUNTY, SHERIFF TODD
 RICHARDSON, MAVIN ANDERSON,                      Judge: Jill Parrish
 JAMES ONDRICEK,
        Defendants.



       Cynthia Stella and the Estate of Heather Miller (together Miller or Plaintiffs), by and

through counsel hereby submit this Opposition to Motion for Leave to File Objections to

Declarations.

                                       BACKGROUND

       The Court held oral argument on cross motions for summary judgment on May 7th, 2019,

during which the Court heard argument regarding Defendants’ hearsay and lack of foundation

                                                                                                 1
       Case 1:18-cv-00002-JNP-DBP Document 56 Filed 06/06/19 Page 2 of 5




objections to the expert reports. Plaintiffs argued the expert opinions satisfied Rule 56(c)(2)

because they could be presented in a form that would be admissible in evidence, namely

testimony at trial. Following oral argument, the Court filed an Order Requesting Supplemental

Briefing On the Admissibility of Evidence. In particular, the Court identified that Defendants’

objections were conclusory but allowed Defendants to brief the basis for their “previously made

evidentiary objections”, and allowed Plaintiffs to respond within seven days.

        Defendants filed their supplemental brief on May 15, providing only a cursory analysis of

the hearsay and foundation objections but also briefing additional, previously un-made

objections to the expert opinions. Plaintiffs filed their supplemental brief on May 17th,

specifically addressing why hearsay and foundation could be easily cured at trial and providing

declarations from each of the experts, limited to the exact verbiage from their expert opinions, to

further establish that the experts would testify as at trial as opined in their expert reports.

Plaintiffs then opposed Defendants’ new objections as outside the scope of the supplemental

briefing order and as waived because Defendants could have previously made these objections in

their Memorandum in Opposition to Plaintiff’s Motion for Partial Summary Judgment.

        Defendants have now filed a Motion for Leave to File Objections to the Declarations on

June 3rd. These Objections were available to Defendants while the parties were briefing the cross

motions for summary judgment. Defendants failed to make those objections then, and should not

be allowed to make those objections now.

                                            ARGUMENT

        Defendants argues Plaintiffs Supplemental Brief on Admissibility of Evidence, which

included declarations from Plaintiffs’ experts, is actual a Sur-Reply Memorandum to the Motion

                                                                                                  2
       Case 1:18-cv-00002-JNP-DBP Document 56 Filed 06/06/19 Page 3 of 5




for Partial Summary Judgment, and as such Defendants are entitled to an opportunity to make

objections. Defendants are mistaken as to the purpose of the declarations. The declarations

include no new information and copy word-for-word the expert reports. The declarations are not

new evidence to be considered for the motions for summary judgment, but solely evidence that

the expert reports can be presented in a form that would be admissible in evidence.

       Once a party objects to material cited, then “[t]he burden is on the proponent to show the

material is admissible as presented or to explain the admissible form that is anticipated”. Fed. R.

Civ. P. 56(c)(2) adv. comm. cmt. Once Defendants objected to the admissibility of the expert

opinions, the burden shifted to Plaintiffs to explain the admissible form that was anticipated. Fed.

R. Civ. P. 56(c)(2) adv. comm. cmt. Plaintiffs explained the admissible form, testimony at trial,

and submitted declarations as evidence that the experts would indeed testify to the substance of

their reports. Plaintiffs’ defense to a Rule 56(c)(2) objection does not afford Defendants the

opportunity to now present new objections.

       Furthermore, Defendants waived these newly presented objections for the purposes of the

summary judgment motions when it failed to properly preserve these objections in their

briefings. As the Court noted in its Order for Supplemental Briefing, the content, not the form, is

critical at the summary judgment stage. Though the declarations may represent a new form for

Plaintiffs’ expert opinions, Defendants were aware of the content of those opinions while

briefing the cross motions for summary judgment. Defendants failed to raise any of these new

objections at that time. Defendants have failed to provide any justification for its failure to

previously raise these objections. Defendants should not be allowed to now raise new objections

after the motions have been briefed and the Court has already heard oral argument.

                                                                                                    3
      Case 1:18-cv-00002-JNP-DBP Document 56 Filed 06/06/19 Page 4 of 5




                                        CONCLUSION

       Plaintiffs respectfully request that the Court deny leave for Defendants to file new

objections. Defendants have presented no basis for the Court to consider new objections to

evidence after the motions have been briefed and argued..

       DATED this 6th day of June, 2019.



                                                     /s/    Daniel Baczynski
                                                     Attorneys for Plaintiff




                                                                                              4
      Case 1:18-cv-00002-JNP-DBP Document 56 Filed 06/06/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that on this 6th day of June, 2019, I caused Opposition to Motion for Leave to
File Objections to Declarations to be filed with the Court through its ECF filing system, with
service provided to the following:


               Jesse C. Trentadue
               Noah M. Hoagland
               Michael W. Homer
               Sarah E. Jenkins
               jesse32@sautah.com
               nhoagland@sautah.com
               mhomer@sautah.com
               sjenkins@sautah.com
               SUITTER AXLAND, PLLC
               8 East Broadway, Suite 200
               Salt Lake City, Utah 84111
               Tel: (801) 532-7300
               Fax: (801) 532-7355


                                                    /s/    Daniel Baczynski




                                                                                                  5
